Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding Claim 1,
Claim 1 is objected to because of the following informalities:  There are two commas in the first line of the claim.  Appropriate correction is required.

Regarding Claim 11, 
	Claim 11 is objected to because of the following informalities:  The claim reads “airraft” instead of “aircraft”.  Appropriate correction is required.

Regarding Claim 10-11,
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in Claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The angle formed by the lip and the abutment has been rendered indefinite. For the sake of prosecution, the examiner considered the angle to be 90 degrees.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Weir et al. (US 20140151497 A1).

Regarding Claim 1, Weir teaches a pylon (Fig. 2 element 10) intended to support an engine of a flying vehicle, said pylon comprising a primary structure formed by at least one longeron (Fig. 2 elements 24) and at least one panel (Fig. 2 element 30), wherein said at least one panel comprises at least one end part in which is formed a notch including a lip (Fig. 4 shown left of element 22), said at least one longeron provided with at least one end adapted to be positioned in the notch (Fig. 4 element 24 connects to lip), said at least one panel and said at least one longeron assembled by welding at least a part of said end of said at least one longeron to at least a part of said notch (“The two opposing monolithic structures may be joined in any suitable manner including through fastening, welding, friction-stir welding, etc.” Par. [0017] lines 12-15), said end including a surface part of said at least one longeron, said surface part and said lip of the notch spaced apart from one another.

Regarding Claim 2, Weir teaches the limitations set forth in Claim 1 and further discloses said notch is formed of an abutment, said end of said at least one longeron including a contact face, at least a part of said abutment conformed to said contact face (Fig. 4 contact face shown to the left of element 22).

Regarding Claim 3, Weir teaches the limitations set forth in Claim 1 and further discloses the lip is arranged in a plane parallel to said at least one longeron, said lip forming an angle with the abutment substantially equal to 90 degrees (Fig. 4; Lip formed by contact plane shown to the left of element 22).

Regarding Claim 4, Weir teaches the limitations set forth in Claim 1 and further discloses the lip is arranged in a plane parallel to said at least one longeron, said lip forming an angle with the abutment greater than 90 degrees (Fig. 4 Lip formed by contact plane shown to the left of element 22; also shown in lower connection).

Regarding Claim 5, Weir teaches the limitations set forth in Claim 2 and further discloses the weld is produced on a junction surface of at least a part of said abutment with said contact face (“The two opposing monolithic structures may be joined in any suitable manner including through fastening, welding, friction-stir welding, etc.” Par. [0017] lines 12-15).

Regarding Claim 8, Weir teaches the limitations set forth in Claim 1 and further discloses a primary structure formed of a plurality of pairs of panels and of longerons, each of the pairs including one of the at least one panel and one of the at least one longeron (Shown in Fig. 3), and wherein said one of at least one longeron and said one of the at least one panel of each of said pairs are assembled by welding (“The two opposing monolithic structures may be joined in any suitable manner including through fastening, welding, friction-stir welding, etc.” Par. [0017] lines 12-15).

Regarding Claim 9, Weir teaches a method of welding at least one panel and at least one longeron forming part of the pylon as claimed in claim 1, said method comprising: producing the notch in the end part of said at least one panel (Fig. 4 shown left of element 22); positioning said end of said at least one longeron in said notch in said at least one panel (Fig. 4 connection shown left of element 22); and welding a part of said end of said at least one longeron to at least a part of said notch (“The two opposing monolithic structures may be joined in any suitable manner including through fastening, welding, friction-stir welding, etc.” Par. [0017] lines 12-15).

Regarding Claim 10, Weir teaches the limitations set forth in Claim 1 and further discloses a flying vehicle comprising a pylon as claimed in claim 1 (“FIG. 1 illustrates an engine pylon 10 for securing an engine 12 to a wing 14 of an aircraft” Par. [0012] lines 1-2).

Regarding Claim 11, Weir teaches the limitations set forth in Claim 1 and further discloses an aircraft comprising a pylon as claimed in claim 1 (“FIG. 1 illustrates an engine pylon 10 for securing an engine 12 to a wing 14 of an aircraft” Par. [0012] lines 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 20140151497 A1).


Regarding Claim 6, Weir teaches the limitations set forth in Claim 1.
	Weir fails to explicitly teach the weld is produced in a continuous manner along said end of the at least one longeron.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a continuous weld. It is known in the art to have continuous weld connections as the continuous weld provides maximum security in the connection point.



Regarding Claim 7, Weir teaches the limitations set forth in Claim 1.
	Weir fails to explicitly teach the weld is produced in a discontinuous manner along said end of the at least one longeron. 
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a discontinuous weld. To simplify manufacturing, a discontinuous weld could have been used if the connection point is secure enough for the desired load. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644